COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §
 IN THE INTEREST OF M.A.W., A                                    No. 08-09-00048-CV
 CHILD.                                          §
                                                                   Appeal from the
                                                 §
                                                                 383rd District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                  (TC#2007AG7618)
                                                 §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant has complied with the requirements of TEX.R.APP .P. 42.1(a)(1).

Having considered the motion, we conclude it should be granted, because no party will be denied

relief to which it would otherwise be entitled. Therefore, we grant Appellant’s motion to dismiss

with costs taxed against the Appellant since there is no agreement otherwise. See TEX .R.APP .P.

42.1(d).


                                              GUADALUPE RIVERA, Justice
April 9, 2009

Before Chew, C.J., McClure, and Rivera, JJ.